Citation Nr: 1013664	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Propriety of finding the Veteran was a fugitive felon 
resulting in the discontinuance of compensation payments and 
the creation of an overpayment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to March 
1993.  He was also a member of the Georgia Army National 
Guard from March 1995 to November 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta Georgia.  The appeal was remanded for additional 
development in January 2006.  The Veteran attended a hearing 
before the undersigned in February 2010.


FINDING OF FACT

In December 1979, the Veteran was arrested and released to 
his mother's custody pending a hearing; he failed to appear 
at the hearing and knowledge of the resulting warrant can 
reasonably be implied.


CONCLUSION OF LAW

The Veteran was a fugitive felon and the termination of his 
disability compensation was proper.  38 U.S.C.A. § 531B (West 
2002); 38 C.F.R. § 3.665(n) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the Veteran's claim of 
entitlement to nonservice-connected pension benefits because 
this claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Prinicipi, 
16 Vet. App. 534, 542 (2002).  Accordingly, no further 
notification and/or assistance is required under the VCAA.  
VAOPGCPREC 5-2004 (June 23, 2004).

Validity of the Debt

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 531B, which provides (in pertinent part) that a 
Veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such Veteran is a 
fugitive felon.  See 38 U.S.C.A. § 531B. 
 
The implementing regulation, 38 C.F.R. § 3.665(n), provides: 
 
Fugitive Felons: 
 
(1) Compensation is not payable on behalf of a Veteran for 
any period during which he or she is a fugitive felon.  
Compensation or dependency and indemnity compensation (DIC) 
is not payable on behalf of a dependent of a Veteran for any 
period during which the Veteran or the dependent is a 
fugitive felon. 
 
(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of:  (i) Fleeing 
to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law. 
 
(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law. 
 
(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a Veteran. 
 
38 C.F.R. § 3.665(n) (2009). 
 
The Veteran was charged with two violations that allegedly 
occurred on December 2 and 3, 1979.  These alleged violations 
were unlawfully entering a building with intent to commit 
theft and credit card fraud.  Paperwork associated with the 
arrest shows that it took place on December 6, 1979.  The 
Veteran testified that he was taken away from a scene during 
a domestic disturbance but was never arrested for these 
alleged crimes.  It is unclear whether these events took 
place on the same day.  He also stated his belief that one of 
his friends or someone who knew him could have used his name 
to get out of [trouble].  See transcript, pages 11-12.  The 
paperwork from the North County Municipal Court shows that 
someone with the Veteran's name was released on O.R. (own 
recognizance) on December 11, 1979, on the condition that he 
reside with his mother and abide by her rules and 
regulations, and ordered to appear in court on December 28, 
1979.  The notice form is signed with the Veteran's first and 
last names.  Review of the claims file reflects that the RO 
received notice in June 2003 of a warrant issued by San Diego 
County in January 1980 for burglary.  In July 2003 the RO 
informed the Veteran of a proposed termination VA disability 
compensation payments, effective December 27, 2001.

In November 2003, the Veteran responded by way of a letter 
indicating that he was unaware of the warrant and had never 
fled or hid to avoid arrest.  He reported that he had lived 
in San Diego County until January 1983, three years after the 
issuance of the warrant.  Sometime after the Veteran received 
notice of the warrant from VA, he contacted an attorney in 
San Diego, California, who appeared on his behalf and had the 
case dismissed.  The warrant was recalled in January 2006 and 
the Veteran's benefits were restored, effective that date. 
 
The critical matter in this appeal is whether the Veteran 
knew of the outstanding warrant.  The signature on the 
December 11, 1979, notice of the scheduled hearing, at which 
the Veteran failed to appear, resulting in the issuance of 
the warrant, can be compared to the Veteran's signature on a 
February 11, 1983, enlistment examination, which is signed 
with the Veteran's first, middle, and last names.  Both bear 
the Veteran's name and signature in substantially similar 
handwriting.  As such, the Board cannot conclude that the 
December 11, 1979 notice of the scheduled hearing was signed 
by someone other than the Veteran, and finds that the Veteran 
knew he was charged with the crimes in this matter and knew 
that he failed to appear at a hearing.  Knowledge that a 
warrant would result from failing to appear can be assumed, 
as the form he signed stated that he must appear in court and 
failure to do so would result in revocation of his release 
and waiver of extradition.  Furthermore, the Veteran's 
credibility in denying knowledge of this warrant is called 
into question by the fact that the signatures on the December 
11, 1979, notice, and the February 11, 1983, enlistment 
examination so closely match.  

His credibility is further placed in question by the 
discrepancies in his statements as to what happened during 
the alleged arrest.  As noted above, he testified that he was 
removed from a scene of a domestic dispute but not arrested.  
He also testified to his belief that someone else used his 
name to get out of trouble.  However, in a letter written by 
the Veteran in January 2006, stated that he remembered he had 
bought a stereo from a co-worker.  The stereo was stolen, and 
the Veteran said he was arrested for possession of stolen 
property.  He said that he went to court and entered a plea 
of "not guilty."  He also says that this was the first time 
he had ever been to court and though "it was done."  He 
also noted that the sheriffs broke his finger when he was 
arrested and that he was choked.  These matters were not 
addressed by the Veteran when he was provided an opportunity 
to speak about them during his hearing.  This story clearly 
conflicts with his statement during his hearing that his only 
contact with the police was during a domestic dispute.  (See 
hearing transcript, page 11).  

The Veteran has argued that he was not a fleeing felon, as he 
lived in San Diego for three years following the warrant.  He 
served in the military until 1993 and the National Guard 
until 1998.  The Veteran's claims file contains documents 
dating back to his 1993 discharge which show that he only 
resided at two addresses between discharge and the present 
time, and both of those addresses were in Hinesville, 
Georgia.  While the Veteran did not flee in the sense that he 
left town or moved to avoid arrest, the facts do show that 
the Veteran knew or should have known he was charged with a 
crime and then failed to appear in court.  The notice which 
released him to his mother specifically said that he was 
being released from police custody only to reside with his 
mother.  The outstanding warrant is evidence that failed to 
appear in court or abide by the terms of his OR release.
 
The Board recognizes the Veteran's service, and that the 
warrant was eventually recalled and he was never found guilty 
of a crime.  However, until the date of the recall, the 
Veteran must be considered to have been a fugitive felon ad 
defined by the controlling VA statute and regulation during 
the time at issue, and, therefore, the termination of his VA 
compensation was proper.


ORDER

The discontinuance of the Veteran's VA compensation benefits 
was proper.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


